DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, Group III and Species A in the reply filed on 10/20/21 is acknowledged.

Claims 2, 6-10 and 17-19 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Lobel-Rice on 2/8/22.
The application has been amended as follows: 

Cancel claims 1, 3-5 and 11-16.

2.	A drug delivery and drug cessation system, comprising: 

a portable control device comprising a second wireless transceiver, the portable control device being in wireless communication with the portable drug delivery device via the first wireless transceiver and the second wireless transceiver; 
the portable drug delivery device being configured to deliver a drug to a body of a user based on instructions received from the portable control device;
wherein the portable drug delivery device is a vapor-based drug delivery device;
wherein the portable drug delivery device further comprises a breath actuator and a lockout unit, wherein the breath actuator is configured to cause the dosage delivery device to deliver a supplemental dose of the drug from the drug payload, based on a determination that the user has inhaled from the portable drug delivery device, and wherein the lockout unit is configured to prevent the breath actuator from causing the dosage delivery device to deliver the supplemental dose of the drug during a predetermined period based on a determination that the supplemental dose would exceed a predetermined maximum dose of the drug for the predetermined period;
wherein the breath actuator is configured to cause the dosage delivery device to deliver the supplemental dose of the drug from the drug payload, based on a determination that the user has inhaled from the portable drug delivery device, without receiving the instructions from the portable control device and contrary to any preset dosage schedules.

2, wherein the drug payload comprises one or more foils coated with the drug, wherein the dosage delivery device comprises a heater configured to heat one of a portion of each foil or an entire surface of each foil to at least 200 degrees Celsius within less than 2 seconds.

8.	The drug delivery and drug cessation system of claim [[3]]2, wherein the drug payload comprises a plurality of resistive coils connected in series and a plurality of fuses connected to a ground wire, each fuse separating each coil from a next adjacent coil in the series, wherein each of the plurality of coils is coated with the drug, wherein the dosage delivery device comprises a current source configured to heat each coil to at least 200 degrees Celsius within less than 2 seconds, wherein a circuit path is established from the current source to the plurality of coils in the series to the ground wire, with each fuse defining a short-circuit path between each coil and the next adjacent coil in the series, and wherein the current source is further configured to send a short current burst to cause an unfailed fuse closest to the current source to fail, thereby allowing the next adjacent coil in the series to be energized by the current source.

9.	The drug delivery and drug cessation system of claim [[3]]2, wherein the drug payload comprises a thin film structure comprising a plurality of foils connected in series and a plurality of fuses connected to a ground portion of the thin film structure, each fuse separating each foil from a next adjacent foil in the series, wherein each of the plurality of foils is coated with the drug, wherein the dosage delivery device comprises a 

18.	The drug delivery and drug cessation system of claim 2, further comprising: 
one or more user sensors each adapted to be in contact with a portion of the body of the user, each of the one or more user sensors comprising a third wireless transceiver and one or more measurement sensors, the one or more measurement sensors comprising one or more of an oximeter, a pulse measurement sensor, a respiration rate sensor, or a blood pressure sensor, 
wherein the portable drug delivery device is configured to deliver the drug to the body of the user based on instructions received from the portable control device and based on measurement results received from the one or more measurement sensors via the third wireless transceiver.

19.	The drug delivery and drug cessation system of claim 2, wherein the portable control device further comprises a memory device and a network interface, wherein the memory device is configured to store a history of drug delivery using the system, the history of drug delivery comprising one or more of drug dosages for [[each]] periods, increases in drug dosage, decreases in drug dosage, number of doses for each predetermined period, increases in number of doses for each predetermined period, decreases in number of doses for each predetermined period, number of user-initiated drug delivery overrides, types of user-initiated drug delivery overrides, or contact information of a healthcare professional associated with the user, wherein the network interface communicatively couples with a computing device of the healthcare professional over a network to send the history of drug delivery to the healthcare professional and to receive drug dosage prescriptions from the healthcare professional.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: figures 1 and 16-19 have multiple drawings and it was agreed upon to label them separately (i.e. Figure 1A, Figure 1B, Figure 1C) and make corresponding specification amendments. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach wherein the breath actuator is configured to cause the dosage delivery device to deliver the supplemental dose of the drug from the drug payload, based on a determination that the user has inhaled from the portable drug delivery device, without receiving the instructions from the portable control device and contrary to any preset dosage schedules.
The closest prior art of record includes Pandya et al. (2017/0157341), Wensley et al. (2015/0216237), Cross et al. (2005/0268911), Hale et al. (2009/0180968), Rabinowitz et al. (2004/0009128) to various portable drug delivery devices, Christopher et al. (2014/0238398) to sensors in contact with the body and in wireless communication with a medical device, Davidson et al. (2013/0276799) to a device that received prescriptions from a physician [0152] and Poutiatine et al. (2007/0186923) to a device that communicates dosing history [0106], but who fail to teach the claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785